42 A.3d 156 (2012)
210 N.J. 154
In the Matter of Isadore H. MAY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-117 September Term 2011, 070687
Supreme Court of New Jersey.
May 10, 2012.

ORDER
ISADORE H. MAY of MARGATE, who was admitted to the bar of this State in 1985, having pleaded guilty in the United States District Court for the District of New Jersey to a one-count Information charging him with Sherman Act Conspiracy in violation of 15 U.S.C. § 1, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), ISADORE H. MAY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ISADORE H. MAY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ISADORE H. MAY comply with Rule 1:20-20 dealing with suspended attorneys.